DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 10, 16, and 74-114 are pending in the application. Claims 74-93 are withdrawn for being directed towards a non-elected invention. Claims 1, 10, 16, and 94-114 are being examined. 

Election/Restrictions
Applicant’s election of Group I: claims 1, 10, 16 and 94, and the election of species of one or more deletions as the mutation from claim 10 and the election of phenylalanine ammonia lyase from claim 94 in the reply filed on April 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 74-93 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2022.

Priority
	This application is a 371 of PCT/US2018/038840 filed on June 21, 2018, which claims priority to U.S. provisional application 62/523,225 filed on June 21, 2017; U.S. provisional application 62/523,202 filed on June 21, 2017; U.S. provisional application 62/552,829 filed on August 31, 2017; U.S. provisional application 62/552,785 filed on August 31, 2017; U.S. provisional application 62/614,213 filed on January 5, 2018; and U.S. provisional application 62/624,299 filed on January 31, 2018. 

Information Disclosure Statement
	The information disclosure statement filed on June 18, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Objections
Claim 105 is objected to because of the presence of a redundant “and” prior to ECOLIN_10170 and ECOLIN_10175.  Claim 105 recites “ … ECOLIN_10165, and ECOLIN_10170, and ECOLIN_10175”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 10, 16, and 94-114 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, where there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus”. 
Claims 1, 10, 16, and 94-114 are directed to “a bacterium comprising one or more genes encoding a non-native phenylalanine metabolizing enzyme (PME) and further comprising one or more phage genomes,” wherein one of more phage genes “comprise one or more mutations”, which includes the generic terms “bacterium” and “mutations”, as in claim 1. The broadest reasonable interpretation of “bacterium” is that this encompasses any species of bacterium. The term mutation broadly encompasses any type of mutation to a phage gene including one or more deletions, insertions, substitutions, inversions, or a combination thereof, as in claim 10. 
The specification teaches a single embodiment of bacterium, specifically Escherichia coli strain Nissle 1917 (specification p.341, paragraph 0717). The specification suggests that other species of non-pathogenic bacteria or probiotic bacteria could be embodiments, but does not provide any guidance on extending the results obtained using E. coli strain Nissle 1917 to other species of bacteria. The specification further teaches a single embodiment of a mutation, specifically the deletion of the sequence identified as SEQ ID NO:130 from the phage 3 genome of E. coli Nissle (specification p.155, paragraph 0293). The specification teaches that deletion of that sequence resulted in the absence of plaque formation (specification p.370, paragraph 0768). The specification teaches that the E. coli Nissle strain comprises three different phage genomes, although the specific embodiment only relates to the phage 3 genome (specification p.363, paragraph 0750). The specification suggests that the phage 3 genome is specific to E. coli Nissle, as there were no other matches identified in doing a BLAST search from NCBI, stating “within an extensive data set of 5691 E. coli and Shigella genome assemblies downloaded from NCBI, full-length Phage 3 was only found in E.coli Nissle" (specification p.356-7, paragraph 0735). The specification suggests that it was not known whether E. coli strain Nissle 1917 produced phage or not, and applicant discovered that the wild type strain does not naturally make phage. However phage production could be induced by exposure to mitomycin C (description p.362, paragraph 0746-0747, and Table 90).  
Falb et al. (WO 2016/183531, published on November 17, 2016) teaches genetically engineered bacteria that encode and express a phenylalanine metabolizing enzyme (PME) (description p. 3, paragraph 009). Falb further teaches strain SYN-PKU511, which contains the E. coli Nissle chromosome engineered to contain four copies of PfnrS-PAL and one copy of a phenylalanine transporter gene inserted at a different insertion site (description p.5, paragraph 023). Falb does not provide guidance for introducing mutations into E. coli strain Nissle, or what effect introducing mutations would have on the Nissle strain. Falb does not discuss whether the Nissle strain makes phage, whether the strain can be induced to produce phage. Falb does not provide any guidance on what mutations to the Nissle strain could be made that would inactivate phage production. 
Sun et al. (“Genomic peculiarity of coding sequences and metabolic potential of probiotic Escherichia coli strain Nissle 1917 inferred from raw genome data”, Journal of Biotechnology, 2005, vol 117, pp. 147-161) teaches sequencing the genome of probiotic Escherichia coli strain Nissle 1971 (abstract). Sun compared the genome of strain Nissle 1971 to five other sequenced strains of E. coli and found that there was variability in the genomes across the different stains of E. coli (abstract). Sun teaches that the genome of the Nissle strain has genomic peculiarities as compared to different strains within the E. coli species (title), suggesting the unpredictability and inter-species variability in genomes. 
Bobay et al. (“Pervasive domestication of defective prophages by bacteria”, PNAS, 2014, vol. 111, no. 33, pp. 12127-12132) teaches that Escherichia coli prophages contribute to more than 35% of the gene diversity of the species (p.12127, 1st column). Bobay teaches that prophage inactivation should be under stronger selection for rapid deletion from bacterial genomes because these elements can kill the cell (p.12127, 2nd column). Bobay further teaches that bacterial chromosomes have numerous cryptic (defective) prophages and prophage-derived elements, and that the majority of prophages are defective at some level: excision, virion formation, lysis, or infective ability (p.12127, 2nd column). Bobay suggests that the bacterial genome is in a state of continuous flux of acquisition and loss of phage-derived adaptive genes, suggesting that mutations naturally occur and are unpredictable in nature. 
GenBank reference corresponding to accession number: CP007799.1 that was deposited in the GenBank on June 25, 2015 teaches the complete genome of Escherichia coli Nissle 1917, and identifies many of the genes using ECOLIN_XXXXX nomenclature, teaching their presence in the genome. The GenBank reference does not teach the function of the genes, or whether it was known that active phage was produced due to the presence of any specific genes or sequences.  
	The instant claims 1, 10, 16, and 94-114 recite a bacterium comprising “one or more phage genomes” wherein one or more genes comprise “one or more mutations”. As identified above, the single bacterium species of E. coli strain Nissle 1917, and the single type of mutation as a deletion of a specific sequence from the phage 3 genome of strain Nissle 1917 is taught, although there is no indication of whether a different type of mutation other than deletion would also prevent plaque formation. There is no explanation of how predictable it would be to extrapolate the lack of plaque formation in strain Nissle 1917 to other species of bacteria, nor identification of how predictable it would be to determine what genes and in what phage genomes could be mutated to prevent plaque formation. Finally, there is no identification as to the predictability of determining whether the presence of prophage indicates there is active phage and plaque formation prior to mutation, which are not sufficient for showing that applicant was in possession of the subject matter regarded as the invention. 
Regarding claims 109, 110 and 111, these claims recite “the bacterium of claim 97 comprising one or more additional genetic modifications.” The specification does not provide any guidance in defining the boundaries or scope of what modifications are encompassed, what kinds of mutations are encompassed, or what genes specifically would be encompassed.  The narrow teachings of the specification regarding the specific deletion of SEQ ID NO: 130 is discussed above. Given the high degree of variation that exists among different genetic modifications and the unpredictable nature of such modifications, one of ordinary skill in the art would conclude that the narrow teachings of the specification are not representative of the genus of any additional modification as claimed.
For these reasons, instant claims 1, 10, 16, and 94-114 fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 16, 94, 95, 97-104, 113, and 114 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falb et al. (WO 2016/183531, published on November 17, 2016) as evidenced by Bobay et al. (“Pervasive domestication of defective prophages by bacteria”, PNAS, 2014, vol. 111, no. 33, pp. 12127-12132).  Although these claims are rejected above for failing to comply with the written description requirement, for the purposes of compact prosecution, the broadest reasonable interpretation of these claims is anticipated by Falb et al. 
Regarding claim 1, Falb teaches an Escherichia coli Nissle 1917 bacterium that was engineered with a PAL3 gene of Photorhabdus luminescens (description p.149, paragraph 0330). Falb teaches that PAL refers to the enzyme phenylalanine ammonia lyase (PAL) (description p.2 , paragraph 007). Accordingly, Falb teaches that the bacterium comprises a non-native phenylalanine metabolizing enzyme (PME). 
Falb does not explicitly teach that the E. coli Nissle 1917 strain further comprises one or more phage genomes. The limitation of one or more mutations is being interpreted to mean without structural or functional limitations. Specification does not define this term in terms of structure or function. However, the current specification teaches the E. coli Nissle 1917 strain contains 3 phage genomes (specification p.355, paragraph 732), which is identical to the E. coli Nissle 1917 strain taught by Falb. Therefore it is inherent to the bacterium strain taught by Falb that it necessarily further comprises one or more phage genomes. 
Falb does not explicitly teach wherein the one or more phage genes in the one or more genomes comprise one or more mutations. The specification and the claims do not specifically define the requirements of a mutation either in terms of structure or function. However, Bobay teaches that bacterial chromosomes have numerous cryptic (defective) prophages and other prophage-derived elements that might result from this evolutionary dynamics (p.12127, 2nd column). Bobay further teaches that functional studies of the full repertoire of prophages suggest that the majority of prophages are defective at some level: excision, virion formation, lysis, or infective ability (p.12127, 2nd column). Therefore, it is inherent to the E. coli strain taught by Falb that the phage genomes necessarily comprise one or more mutations, as least when compared to ancestral phage sequences, as evidenced by Bobay et al. The recitation that the phage genome comprises a mutation is not sufficient to distinguish the claim from the naturally occurring sequences within the E. coli Nissle phage genome that is the result of mutation throughout evolution. 
Regarding claim 10, Falb does not explicitly teach wherein the mutations are one or more deletions, insertions, substitutions, inversions or a combination thereof. 
However, claim 10 broadly encompasses all possible mutations. It is inherent to the E. coli Nissle 1917 strain taught by Falb that the genome is necessarily the result of at least one of these possible mutations in view of Bobay as discussed above. 
Regarding claim 16, Falb does not explicitly teach that the one or more mutations reduce or prevent the release of phage particles from the bacterium. 
However, the specification teaches that E. coli Nissle does not produce phage in the absence of induction (Table 90) indicating that its structure is such that it contains mutations that reduce or prevent the release of phage particles from the bacterium at least in the absence of induction. 
Regarding claim 94, Falb teaches the strain SYN-PKU705 comprises (a) insertions of PAL and (b) pheP (description p.175, paragraph 0383, and Table 14). Falb teaches that pheP refers to the endogenous E. coli high affinity phenylalanine transporter (description p.5, paragraph 023). Falb teaches that the PAL3 gene is from Photorhabdus luminescens (description p.5, paragraph 023). Falb further teaches the genetically engineered bacteria express Proteus mirabilis LAAD enzyme (description p.40, paragraph 0129, and Table 2).  
Regarding claim 95, Falb teaches that the one or more genes encoding the non-native PAL comprises a PAL linked to an fnr promoter (paragraph 0383). Falb teaches that PfnrS refers to the E. coli Nissle fumarate and nitrate reductase gene S (paragraph 091).Regarding claims 97-99 and 104, these genes refer to phage genes within the phage 3 of E. coli Nissle. These genes are necessarily the result of mutation throughout evolution as evidenced by Bobay as discussed above. Accordingly, it is inherent that the phage genes of E. coli Nissle are the result of mutations within the claimed phage genes.
Regarding claim 100, the specification teaches that the phage 3 genome is naturally present in E. coli Nissle (paragraph 021).
Regarding claim 101, the specification teaches that “In some cases, the prophage is not able to
produce phages or has never done so (i.e., defective or cryptic prophages)” (paragraph 0141). As discussed above as applied to claim 16, it is inherent to the phage 3 genome in E. coli Nissle that it is at least partially defective in terms of its inability to produce phage in the absence of induction.
	Regarding claim 102, the embodiment in which the bacterium is E. coli strain Nissle is discussed above as applied to claim 1.
	Regarding claim 103, the embodiment in which the phage genome is the E. coli Nissle Phage 3 genome is discussed above as applied to claim 1.
Regarding claim 113, Falb describes the bacterium SYN-PKU705 as discussed above, and further teaches the engineered bacterium formulated with a pharmaceutically acceptable carrier (paragraph 0266).
Regarding claim 114, Falb describes the oral administration of SYN-PKU705 (paragraph 044), and therefore teaches that the composition comprising the bacterium was formulated for oral administration. 

Conclusion
No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636